SUMMARY ORDER
Petitioner Mohammad Mahab Ul, pro se, petitions for review of an order of the BIA denying his motion to reconsider. We assume the parties’ familiarity with the facts and procedural history of the case.
We have jurisdiction to review only the BIA’s March 2005 order denying Ul’s Jan*68uary 2005 motion, as that is the only order entered within thirty days of Ul’s filing of his petition for review in this Court. See 8 U.S.C. § 1252(b)(1); Paul v. INS, 348 F.3d 43, 45 (2d Cir.2003). We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or eonclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34 (internal quotation marks omitted).
The BIA’s denial of Ul’s motion did not constitute an abuse of discretion. The BIA correctly noted that regulations allow for only one motion for reconsideration in a case previously the subject of a final decision by the BIA. See 8 C.F.R. § 1003.2(b)(2). Ul’s January 2005 motion was the second to be construed as a motion to reconsider by the BIA.
For the foregoing reasons, Ul’s petition for review of the BIA’s denial of his January 2005 motion is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).